Lewis, P. J.,
delivered the opinion of the court on the motion for rehearing.
The earnest and able argument offered in support of the motion for a rehearing rests, for all it is worth, upon a single fundamental proposition, to wit: that the improper use made of the check by Brennan was such a conversion of the plaintiff’s property as left in the plaintiff a right to reclaim it in the hands of the defendant, or wherever else he might find it; and especially, upon a demand made before the holder had actually conveyed the real estate contracted for and sold, with the receipt of the check as a part of the consideration. If this proposition is correct, there need be no further argument to establish the plaintiff’s rirfit of recovery. But if it is unsound and subversive of well established principles, then all the deductions set forth and amplified in the carefully prepared briefs for the plaintiff must fall with it.
Whether or not the act of Brennan in misusing the check amounted to a conversion of the plaintiff’s property, is by no means the vital inquiry in this case. It furnishes no test of the plaintiff’s rights, except as against Brennan himself. If A. steals the horse of B. and sells it to C., B. may reclaim his property from C., or from his transferee, as upon an unchanged ownership. This, however, is not because of the sale and conversion, but because of the original theft. The owner is innocent of any act from which C., or anybody else, might have reason to suppose that the thief had any rights in the property. But the books are full of cases wherein, while the owner may maintain an action against his bailee for a conversion or misappropriation, he will yet have no remedy against the innocent *515holder of the property for value, or for a lawful consideration. Especially is this true as to money, checks, and negotiable paper generally. The necessities of trade and the laws of commerce have long since settled' that, as to such instruments, their negotiable character raises a presumption of ownership in the present holder, beyond which an intending purchaser need never look for an assurance of the title, unless specially put upon inquiry by some suspicious circumstances. In the leading case of Miller v. Race (1 Burr. 452), before Lord Mansfield, it was held that “ a bank-note, though stolen, becomes the property of him who gives valuable consideration for it, having no notice or knowledge of the robbery.” In Grant v. Vaughan (3 Burr. 1516), the doctrine was reaffirmed and adjudged applicable, in like manner, to every description of negotiable instruments. In Lawson v. Weston (4 Esp. 56), a bill of exchange, accepted by the defendants, was lost by or stolen from Shears, the owner, who immediately advertised the loss. An unknown person found the bill, and procured it to be discounted by the plaintiffs. It was held that the plaintiffs were the lawful owners, and were entitled to recover. In Buck v. Kent (3 Vern. 99), the payee was in possession of a note, which the maker was entitled to have returned to himself. The payee, however, wrongfully transferred the note to a third person. It resulted that the assignee, as owner, had judgment against the maker, although the maker successfully maintained trover and conversion against the payee. That case, in its salient features, bears a striking resemblance to the one before us ; the plaintiff here occupying the place of the maker, Brennan that of the payee, and the defendant that of the assignee. The rule is sustained by an unbroken train of authority, with a general concurrence in the remark of Lord Kenyon,that a contrary principle, “ would at once paralyze the circulation of all paper in the country, and with it all its commerce.” Jones v. Nellis, 41 Ill. 482.
*516If a legal investiture of ownership in the present holder, in defiance of the claims of one who has been deprived of it by wrong, accident, or fraud, may thus result from the presumption of transfer attaching to the fact of negotiability, how much stronger must the case be against a party who adds to this presumption a deliberate notice to all the world, that he has parted with the ownership, in favor of the person who afterwards passes the paper to an innocent assignee. Such was the act of the present plaintiff when he made his check payable to the order of Brennan.
But it is insisted that the defendant parted with nothing, as a consideration for the check. It can hardly be necessary to remind learned counsel that contract rights are as sacred in the eye of the law as any right of ownership in property. The defendant acquired certain contract rights, and assumed certain liabilities, in his transaction with Brennan. The plaintiff refuses to recognize the first, and has never had it in his power to release the last. Nor was the defendant under any obligations to accept such a release, if it had been tendered him by the proper person. This suit asks us, in effect, to compel him to accept the release, even from a person not authorized to give it, and also to surrender his duly acquired contract rights against Brennan.
Counsel say that Brennan was only a messenger, bearing a letter to Martin which contained the check, and which he opened without authority, in order to withdraw the check and deliver it wrongfully to the defendant. That, therefore, Brennan was not to be regarded as an agent, conducting a negotiation for the plaintiff. The authorities above cited show that, if this were true, it would be wholly immaterial, as affecting the defendant’s right to keep the check. But the position is hardly consistent with the plaintiff’s constant claim that Brennan’s purchase was affected as a mere act of agency for the plaintiff who, as principal, might insist upon an adherence to the instructions he had given. Nor is it *517consistent with the terms of the letter which Brennan bore. In that, the plaintiff’s father says: “My son, Hardeman Crews, has just contracted, through Judge Brennan, for two hundred and forty acres-of land belonging to Mr. Joseph Garneau,” etc. He says, further: “Judge Brennan will hand you, or Mr. Garneau, a check for $500,” etc. The last expression savors strongly of an agency in Brennan, with at least a discretion as to Avho should receive the check from him. But, as before said, all this is immaterial, when we consider that the check was made payable to the order of Brennan, and that nothing occurred to put the defendant upon inquiry as to his title and right of transfer.
The whole question in this case is, not so much whether the plaintiff has suffered a loss, for which he ought to be indemnified, as it is, whether he is undertaking to procure indemnity from the right party. Upon the record here made, there could hardly be a question as to Brennan’s responsibility to the plaintiff. If a judgment against him Avould be unavailing, this argues only that it was the plaintiff’s misfortune to put his trust in a faithless insolvent. It can furnish no sort of reason why the present defendant should be called upon to make things even. Courts can not gauge the extent of a party’s li'abilty by the state of his bank account. We may recognize the fact that a loss and hardship have fallen upon the plaintiff, but we can not change the conclusions already announced in this cause Avithout reversing our firm convictions of the long established and well settled rules of law, and assuming the legislative function of creating neAv ones.
The motion for a rehearing must be overruled.
All the judges concur.